Case 1:19-cv-22927-BB Document 147 Entered on FLSD Docket 09/24/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-22927-BLOOM/Louis

  CITY OF SOUTH MIAMI, et al.,

         Plaintiffs,

  v.

  RON DESANTIS, et al.,

        Defendants.
  ________________________________/

                                                ORDER

         THIS CAUSE is before the Court upon an Amended Motion for Leave to File Amicus

  Brief in Support of Plaintiffs, ECF No. [146] (“Motion”). The Court has considered the Motion,

  the record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

  below, the Motion is granted.

         While the Federal Rules of Appellate Procedure and the Supreme Court Rules provide for

  the filing of amicus curiae briefs, the Federal Rules of Civil Procedure contain no provision

  regarding the involvement of amici at the trial court level. However, the district court possesses

  the inherent authority to appoint amici to assist in a proceeding. Resort Timeshare Resales, Inc. v.

  Stuart, 764 F. Supp. 1495, 1501 (S.D. Fla. 1991). “Inasmuch as an amicus is not a party and does

  not represent the parties but participates only for the benefit of the court, it is solely within the

  discretion of the court to determine the fact, extent, and manner of participation by the amicus.”

  News & Sun-Sentinel Co. v. Cox, 700 F. Supp. 30, 31 (S.D. Fla. 1988) (citations and quotations

  omitted). Therefore, an amicus participates only for the benefit of the court. A.R. v. Dudek, 2014

  WL 12519764, at * 4 (S.D. Fla. Apr. 7, 2014). “Further, acceptance of an amicus curiae should be
Case 1:19-cv-22927-BB Document 147 Entered on FLSD Docket 09/24/2020 Page 2 of 2
                                                              Case No. 19-cv-22927-BLOOM/Louis


  allowed only sparingly, unless the amicus has a special interest or unless the Court feels that

  existing counsel need assistance.” News & Sun-Sentinel Co., 700 F. Supp. at 32.

         Upon review, the Court finds that the instant Motion is well-founded. The Rural Women’s

  Health Project, the Florida Council Against Sexual Violence, M.U.J.E.R., Tahirih Justice Center,

  Los Angeles Center for Law and Justice, Oxfam America, The Center for Gender & Refugee

  Studies, the University of Miami School of Law Human Rights Clinic, Human Rights Watch, and

  Florida Legal Services “are national and international educational, advocacy, and legal service

  organizations whose members, clients, and constituencies are affected by the implementation of

  SB 168.” ECF No. [146] at 5. Amici also all have a special interest in the instant action because

  they “regularly encounter clients and community members who will be exposed to law

  enforcement due to their immigration status[.]” Id. Likewise, amici explain that their proposed

  brief “will focus on how SB 168 directly impacts survivors of gender-based violence [] who are

  immigrants, due to their knowledge of domestic violence and work with that specific population.”

  Id. Due to the nature of the issues in this case, and the relevance of the proposed amicus brief, the

  Court finds that it will benefit from further briefing from the amici curiae.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [146], is

  GRANTED. The amici curiae may file an amicus brief by no later than October 2, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 24, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of record



                                                   2
